Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.275 Filed 05/10/21 Page 1 of 39



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA,

       Plaintiff,

 and
                                          Civil Action No. 1-20-cv-397
 SIERRA CLUB,
                                          Hon. Paul L. Maloney
       Intervener,
                                          Hon. Phillip J. Green
       v.

 WALNUTDALE FAMILY FARMS, LLC,
                                          CONSENT DECREE
 and

 KEVIN LETTINGA,

       Defendants.




                                      1
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.276 Filed 05/10/21 Page 2 of 39




                                                TABLE OF CONTENTS




I.       JURISDICTION AND VENUE ................................................................................................ 2

II.      APPLICABILITY ..................................................................................................................... 3

III.     DEFINITIONS .......................................................................................................................... 4

IV.      COMPLIANCE REQUIREMENTS ......................................................................................... 7

V.       REVIEW AND APPROVAL PROCEDURES ....................................................................... 12

VI.      CIVIL PENALTY ................................................................................................................... 14

VII.     STIPULATED PENALTIES .................................................................................................. 15

VIII.    FORCE MAJEURE................................................................................................................. 18

IX.      DISPUTE RESOLUTION ...................................................................................................... 20

X.       INFORMATION COLLECTION AND RETENTION .......................................................... 23

XI.      EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS ............................................... 24

XII.     COSTS .................................................................................................................................... 26

XIII.    NOTICES ................................................................................................................................ 26

XIV.     EFFECTIVE DATE ................................................................................................................ 28

XV.      RETENTION OF JURISDICTION ........................................................................................ 28

XVI.     MODIFICATION .................................................................................................................... 29

XVII.    TERMINATION ..................................................................................................................... 29

XVIII.   PUBLIC PARTICIPATION.................................................................................................... 30

XIX.     SIGNATORIES/SERVICE ..................................................................................................... 30

XX.      INTEGRATION ...................................................................................................................... 31

XXI.     FINAL JUDGMENT ............................................................................................................... 31

XXII.    APPENDICES ......................................................................................................................... 31



                                                                     2
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.277 Filed 05/10/21 Page 3 of 39



        WHEREAS Plaintiff United States of America, on behalf of the United States

Environmental Protection Agency (“EPA”), filed a Complaint in this action alleging that

Defendants Kevin Lettinga and Walnutdale Family Farms, LLC violated Section 301 of the Clean

Water Act (“CWA”), 33 U.S.C. § 1311, and the terms and conditions of two National Pollutant

Discharge Elimination System (“NPDES”) permits issued under Section 402 of the CWA, 33

U.S.C. § 1342.

        WHEREAS the Complaint alleges that Defendant Walnutdale Family Farms, LLC, owns

and operates a dairy farm located at 4309 14th Street in Wayland, Michigan (the “Walnutdale

Facility” or the “Facility”) and that Defendant Kevin Lettinga is an owner and the operator of

Walnutdale Family Farms, LLC, and owns and operates, and otherwise exercises control over, the

Facility.

        WHEREAS the Complaint alleges that numerous violations occurred at the Facility,

including unlawful discharges, failure to report discharges, inadequate operation and maintenance

of Waste Storage Devices, failure to conduct Land Application in accordance with the permit

requirements, and insufficient recordkeeping.

        WHEREAS Plaintiff Sierra Club moved to intervene in this action on May 11, 2020.

        WHEREAS Plaintiff Sierra Club was the first plaintiff to file a complaint against

Walnutdale Farms Inc., Kevin Lettinga, and Ralph Lettinga concerning the Facility in 2000.

        WHEREAS the United States previously filed a complaint against Walnutdale Farms, Inc.,

Kevin Lettinga, and Ralph Lettinga concerning the Facility in 2002. Kevin Lettinga and Ralph

Lettinga previously operated the Facility through and under the name of Walnutdale Farms, Inc.,

which was dissolved on July 15, 2006 by the State of Michigan.

        WHEREAS that case was consolidated with a case brought by the Sierra Club and its

Michigan Chapter, proceeded into fact discovery, and was resolved through a consent decree

                                                1
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.278 Filed 05/10/21 Page 4 of 39



entered by the Court in 2004 (W.D. Mich. Civ. No. 4:00-cv-193, Dkt. 66) (the “2004 Consent

Decree”).

       WHEREAS on April 30, 2015, pursuant to Section 402 of the CWA, 33 U.S.C. § 1342,

MDEQ issued general CAFO NPDES Permit No. MIG010000. MDEQ issued Certificate of

Coverage No. MIG010063 under general CAFO NPDES Permit No. MIG010000 to Walnutdale

Farms LLC on December 23, 2016.

       WHEREAS the Defendants have provided documentation to identify and describe to EPA

all areas and/or processes that contribute stormwater, manure, and/or process wastewater to the

Facility’s waste storage structures, including the source and volume of the contribution from each

area and/or process to each waste storage structure.

       WHEREAS the Defendants have provided documentation to demonstrate, by listing the

volume of storage remaining in each waste storage structure, that between November 1 and

December 31, 2020, the Facility had an available operational volume in its WSDs equal to the

volume of concentrated animal feeding operation waste generated from the operation of the

Facility in a six-month or greater time period (including normal precipitation and runoff in the

production area during the same time period.)

       WHEREAS the Parties recognize, and the Court by entering this Consent Decree finds,

that this Consent Decree has been negotiated by the Parties in good faith and will avoid litigation

between the Parties, and that this Consent Decree is fair, reasonable, and in the public interest.

       NOW THEREFORE, with the consent of the Parties, IT IS HEREBY ADJUDGED,

ORDERED AND DECREED as follows:

                                 I.    JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the subject matter of this action, pursuant to 28

U.S.C. §§ 1331, 1345, and 1355, and Section 309(b) of the CWA, 33 U.S.C. § 1319(b), and over

                                                 2
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.279 Filed 05/10/21 Page 5 of 39



the Parties. Venue properly lies in this District pursuant to Section 309(b) of the CWA, 33 U.S.C.

§ 1319(b), and 28 U.S.C. §§ 1391 and 1395(a), because it is the judicial district where the

Defendants are located and where the alleged violations occurred. For purposes of this Consent

Decree, or any action to enforce this Consent Decree, Defendants consent to the Court’s

jurisdiction and consent to venue in this judicial district.

                                     II.     APPLICABILITY

        2.      The obligations of this Consent Decree apply to and are binding upon the United

States and Sierra Club and upon the Defendants and their officers, directors, employees, agents,

servants, successors, assigns, or other entities or persons otherwise bound by law.

        3.      No transfer of ownership or operation of the Facility, whether in compliance with

the procedures of this Paragraph or otherwise, shall relieve Defendants of their obligation to ensure

that the terms of the Decree are implemented. At least 30 Days prior to such transfer, Defendants

shall provide a copy of this Consent Decree to the proposed transferee and shall simultaneously

provide written notice of the prospective transfer, together with a copy of the proposed written

agreement, to EPA Region 5, the United States Attorney for the Western District of Michigan, and

the United States Department of Justice, in accordance with Section XIII (Notices). Any attempt

to transfer ownership or operation of the Facility without complying with this Paragraph

constitutes a violation of this Decree.

        4.      Within thirty (30) Days after the Effective Date of this Consent Decree, the

Defendants shall provide a copy of this Consent Decree to all officers, directors, employees,

agents, and managers whose duties might reasonably include compliance with any substantive

provision of this Consent Decree, as well as to a principal responsible officer or senior management

official of any contractor retained to perform substantive work required under this Consent Decree.



                                                   3
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.280 Filed 05/10/21 Page 6 of 39



Defendants shall condition any such contract upon performance of the work in conformity with

the terms of this Consent Decree.

       5.      In any action to enforce this Consent Decree, Defendants shall not raise as a defense

the failure by any of their officers, directors, employees, agents, or contractors to take any actions

necessary to comply with the provisions of this Consent Decree.

                                      III.    DEFINITIONS

       6.      Terms used in this Consent Decree that are defined in the CWA or in regulations

promulgated pursuant to the CWA shall have the meanings assigned to them in the CWA or such

regulations, unless otherwise provided in this Consent Decree. Terms not defined in the CWA or

in regulations promulgated pursuant to the CWA shall have the meanings assigned to them in the

NPDES Permit unless otherwise provided in this Consent Decree. Whenever the terms set forth

below are used in this Consent Decree, the following definitions shall apply:

               a.      Animal feeding operation (“AFO”), as defined in EPA’s implementing

regulations at 40 C.F.R. § 122.23 (b)(1), shall mean a lot or facility (other than an aquatic animal

production facility) where the following conditions are met:

                       i.      Animals (other than aquatic animals) have been, are, or will be

stabled or confined and fed or maintained for a total of 45 days or more in any 12-month period,

and

                       ii.     Crops, vegetation, forage growth, or post-harvest residues are not

sustained in the normal growing season over any portion of the lot or facility.

               b.      Concentrated animal feeding operation (“CAFO”) has the definition in

502(14) of the CWA and in EPA’s implementing regulations at 40 C.F.R.§ 122.23 (b)(2).

               c.      “CAFO Process Wastewater” shall mean water directly or indirectly used

in the operation of a CAFO for any of the following:

                                                  4
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.281 Filed 05/10/21 Page 7 of 39



                       i.     Spillage or overflow from animal or poultry watering systems;

                       ii.    Washing, cleaning, or flushing pens, barns, manure pits, or other

AFO facilities;

                       iii.   Direct contact swimming, washing, or spray cooling of animals;

                       iv.    Dust control;

                       v.     Any water which comes into contact with, or is a constituent of, any

raw materials, products, or byproducts, including manure, litter, feed, milk, eggs, or bedding.

                  d.   “CAFO Waste” shall mean CAFO Process Wastewater, manure, production

area waste, effluents from the properly and successfully operated treatment system, or any

combination thereof.

                  e.   “Consent Decree” or “Decree” shall mean this Decree and all appendices

attached hereto listed in Section XXII (Appendices). In the event of a conflict between this Decree

and any appendix, this Decree shall control.

                  f.   “Date of Lodging” shall mean the date on which this Consent Decree is

lodged with the United States District Court for the Western District of Michigan for a period of

public comment.

                  g.   “Day” shall mean a calendar day unless expressly stated to be a business

day. In computing any period of time under this Consent Decree, where the last Day would fall

on a Saturday, Sunday, or federal holiday, the period shall run until the close of business on the

next business day.

                  h.   “Defendants” shall mean Kevin Lettinga and Walnutdale Family Farms,

LLC and any officers, directors, agents, employees, successors, and assigns.




                                                 5
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.282 Filed 05/10/21 Page 8 of 39



               i.      “Deliverable” shall mean any written document required to be prepared

and/or submitted to EPA by or on behalf of Defendants in order to comply with a requirement of

this Consent Decree.

               j.      The “East Manure Storage Facility” is identified as “P1” on Appendix A.

               k.       “Effective Date” shall have the definition provided in Section XIV of the

Consent Decree.

               l.      “EGLE” shall mean the Michigan Department of Environment, Great

Lakes, and Energy and any of its successor departments or agencies.

               m.      “EPA” shall mean the United States Environmental Protection Agency and

any of its successor departments or agencies.

               n.      “Facility” or “Walnutdale Facility” shall mean the Walnutdale Family

Farms, LLC dairy farm located at 4309 14th Street in Wayland, Michigan.

               o.      “Land Application” shall mean spraying or spreading of biosolids, CAFO

Waste, wastewater and/or derivatives onto the land surface, injecting below the land surface, or

incorporating into the soil so that the biosolids, CAFO Waste, wastewater and/or derivatives can

either condition the soil or fertilize crops or vegetation grown in the soil.

               p.       “Land Application Area” shall mean land under the control of Defendants,

whether it is owned, rented, leased, or subject to an access agreement, to which CAFO waste is or

may be applied. Land Application Area includes land not owned by the Defendants but where the

Defendants have control of the Land Application of CAFO Waste.

               q.      “Manure” shall mean animal excrement and is defined to include bedding,

compost, and raw materials, or other materials commingled with animal excrement or set aside for

disposal.



                                                   6
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.283 Filed 05/10/21 Page 9 of 39



               r.     “MDEQ” shall mean the Michigan Department of Environmental Quality.

MDEQ has been succeeded by EGLE.

               s.     “NPDES Permit” shall mean the general CAFO Permit No. MIG010000

issued by MDEQ on April 30, 2015 or CAFO Permit No. MIG01000 issued on March 27, 2020,

including any revisions and modifications thereto, and any newly issued permits that replace these

permit issued by EPA, EGLE, or any successor agency of the State of Michigan or the United

States. The Permit for which the Facility has a Certificate of Coverage at the relevant time shall

apply.

               t.      “Nutrient Management Plan” or “NMP” shall mean the requirements and

limitations for Land Application described in the NPDES Permit.

               u.     “Paragraph” shall mean a portion of this Consent Decree identified by an

Arabic numeral or letter.

               v.      “Parties” shall mean the United States of America on behalf of EPA, the

Sierra Club, Defendant Kevin Lettinga, and Defendant Walnutdale Family Farms, LLC.

               w.     “Pit 7” is shown on Appendix A next to the structure marked B7.

               x.     “Section” shall mean a portion of this Consent Decree identified by a

Roman numeral.

               y.     “United States” shall mean the United States of America, acting on behalf

of EPA, including its departments, agencies, and instrumentalities.

               z.     “Waste Storage Device” or “WSD” shall mean storage structures for CAFO

Waste and includes both pond-type storage structures and fabricated storage structures.

                            IV.   COMPLIANCE REQUIREMENTS

         7.    Storage Assessment. Within ninety days of the Effective Date, Defendants shall

  empty, survey, and assess the integrity of the East Manure Storage Device and Pit 7. Defendants

                                                7
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.284 Filed 05/10/21 Page 10 of 39



   may begin this work prior to the Effective Date. Defendants shall prepare and submit to EPA

   for approval a work plan and an accompanying implementation timeline for the repair of any

   WSD with compromised integrity (including liner integrity problems such as air bubbles, tears,

   or holes) to ensure compliance with the NPDES Permit. Defendants shall complete all

   necessary repairs or replacements in accord with the implementation timeline, once approved.

        8.       Depth Markers. Defendants shall maintain depth markers in each of the Facility’s

 waste storage devices. The Depth Markers must clearly indicate the following levels as defined in

 the NPDES Permit: (a) the freeboard level, (b) the emergency level, and (c) the operational level.

        9.       Woody Vegetation. Defendants shall remove woody vegetation as needed and

 before any repair or replacement of any liner to prevent further penetration or disturbance of any

 liners or WSDs to ensure compliance with NPDES Permit Section B.1.

        10.      Land Application. Defendants shall implement NMP provisions to ensure that over-

 application or misapplication of CAFO Waste and other nutrients does not occur.

                 a.     Within 90 days of the Effective Date, Defendants shall use a method of

 calculating manure application that complies with the NPDES Permit, and that uses the most recent

 soil test results (within 3 years as required by Permit) and at least two prior years of land

 application data to ensure that phosphorus and nitrogen applications are being conducted as

 required by the NPDES Permit requirements.

                 b.     If Defendants apply CAFO Waste associated with the cleanout of the WSDs

 to a Land Application Area, they must create a nutrient budget for those applications that complies

 with the NMP.

                 c.     For each location at which Land Application of CAFO Waste occurs, if soil

 test results are above 75 ppm Phosphorus, Defendants shall base any Land Application on a rolling

 average of the three prior years’ actual crop yield for that crop as opposed to realistic crop yields.

                                                   8
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.285 Filed 05/10/21 Page 11 of 39



                d.     Defendants’ nutrient calculations and Land Application shall comply with

 the requirements of Part I, Section B.3 of the NPDES Permit. If Defendants want to change their

 Nitrogen and/or Phosphorus rates from what is allowed in the NPDES Permit, the Defendants shall

 first submit supportive documentation and receive approval from EPA before seeking an

 amendment/change to the NPDES permit through EGLE. Defendants shall use the procedure for

 Deliverables outlined in Section V to seek approval from EPA to use a different nutrient rate.

        11.     Reporting.

                a.     Defendants shall revise their monitoring and recordkeeping forms as

 specified below and provide copies of all revised forms to EPA for approval.

                       i.      WSD Monitoring Forms. Within 60 days of the Effective Date,

 Defendants shall begin including the following information on their WSD inspection forms: (i)

 whether the WSD is in its emergency freeboard or operational level; and (ii) record any event other

 than daily addition of manure or process wastewater that changes liquid levels including, but not

 limited to, precipitation events (record the approximate rainfall amount) and transfer operations

 which add greater than 250,000 gallons to a WSD (record the approximate amount transferred). If

 any drainage covers for catch basins that collect process wastewater in the production area are

 closed, Defendants shall note the closure on the WSD monitoring form.

                       ii.     WSD Maintenance Inspection Logs. Within 60 days of the Effective

 Date, the WSD maintenance inspection logs shall be revised to require a description of: (i) the

 condition of all WSDs; (ii) the condition of all Depth Markers; (iii) the condition of all manure

 and process wastewater transfer devices; (iv) any maintenance or repairs to WSDs, depth markers,

 or transfer devices; and (v) presence of vegetation and any vegetation removal.

                b.     For the first year after the entry of this Consent Decree, Defendants shall

 submit on a quarterly basis completed Land Application records, WSD maintenance inspection

                                                 9
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.286 Filed 05/10/21 Page 12 of 39



 logs, and WSD monitoring forms to EPA (on April 30 for the period of January 1 through March

 31, on July 31 for the period of April 1 through June 30, on October 31 for the period of July 1

 through September 30, and on January 31 for the period of October 1 through December 31) and

 after such first year such records shall be submitted twice each year (on July 31 for the period of

 January 1 through June 30 and then January 31 for the period of July 1 through December 31) until

 this Consent Decree is terminated. Submissions under this subparagraph shall be made in

 accordance with subparagraph f.

                c.     Within ninety (90) days of the Effective Date, Defendants shall submit the

 following, to EPA:

                       i.      2018 and 2019 Daily Manure Application Records

                       ii.     2018 and 2019 Manure Analysis Results

                       iii.    2018 and 2019 Summary of Crop and Nutrient Balance

                       iv.     2018 and 2019 Manure Application Summary

                       v.      2018 and 2019 Manure Application Plan Summary

                       vi.     2018 and 2019 Commercial Fertilizer Report Summary

            Submissions under this subparagraph shall be made in accordance with subparagraph f

 of this paragraph.

                d.     Defendants shall submit the following documents on an annual basis on

 April 1 of every year while this Consent Decree is in effect:

                       i.      Manure Analysis Results

                       ii.     Summary of Crop and Nutrient Balance

                       iii.    Manure Application Summary

                       iv.     Manure Application Plan Summary

                       v.      Commercial Fertilizer Report Summary

                                                 10
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.287 Filed 05/10/21 Page 13 of 39



                         vi.     Annual Reports Required by Part I.B.4.d of the NPDES Permit.

              Submissions under this subparagraph shall be made in accordance with subparagraph f

 of this paragraph.

                 e.      While this Consent Decree is in effect, Defendants shall submit to EPA the

 Facility’s updated NMP within 30 days of each update submitted to EGLE. Defendants shall make

 the Facility’s updated NMP available to Sierra Club within 30 days of its request. Submissions

 under this subparagraph shall be made in accordance with subparagraph f.

                 f.      Defendants shall upload the documentation required under this paragraph

 to a cloud-based file-sharing website and make them available on that website until this Consent

 Decree is terminated. Defendants shall be responsible for providing EPA and Sierra Club access

 to the website. If EPA or Sierra Club is unable to access the cloud-based sharing site, EPA or the

 Sierra Club shall notify Defendants in writing of such a problem. Should technical or other

 difficulties prevent use of the website for any Party, or make use of the website impracticable for

 any Party, Defendants shall provide their submissions to EPA and Sierra Club by e-mail, in

 accordance with Section XIII. Except for the reporting required under this paragraph, all other

 submissions under this Consent Decree shall be made in accordance with Section XIII, unless

 another method of submission is approved by EPA.

        12.      Certification. Each Deliverable submitted to EPA under this Section shall be signed

 by an official of the submitting party and shall include the following certification:

              I certify under penalty of law that this document and all attachments were
              prepared under my direction or supervision in accordance with a system
              designed to assure that qualified personnel properly gather and evaluate the
              information submitted. Based on my inquiry of the person or persons who
              manage the system, or those persons directly responsible for gathering the
              information, the information submitted is, to the best of my knowledge and
              belief, true, accurate, and complete. I have no personal knowledge that the
              information submitted is other than true, accurate, and complete. I am


                                                  11
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.288 Filed 05/10/21 Page 14 of 39



              aware that there are significant penalties for submitting false information,
              including the possibility of fine and imprisonment for knowing violations.

 However, this certification requirement does not apply to emergency or similar notifications where

 compliance would be impractical. If a Deliverable is uploaded to a file-sharing site pursuant to

 Paragraph 11.f, Defendants shall submit a notice pursuant to Section XIII that Defendants or

 Defendants’ agent or employee uploaded the Deliverable subject to the certification of this

 Paragraph.

        13.      The reporting requirements of this Consent Decree do not relieve Defendants of

 any reporting obligations required by the CWA or implementing regulations, or by any other

 federal, State, or local law, regulation, permit, or other requirement.

        14.      Any information provided pursuant to this Consent Decree may be used by the

 United States in any proceeding to enforce the provisions of this Consent Decree and as otherwise

 permitted by law. The Defendants shall not object to the admissibility into evidence of any report,

 work plan, notice, or other document prepared in accordance with this Consent Decree or the

 information contained in said reports in any proceeding to enforce this Consent Decree.

                       V.      REVIEW AND APPROVAL PROCEDURES

        15.      Approval of Deliverables: After review of any Deliverable that is required to be

 submitted pursuant to this Consent Decree, EPA shall in writing:

                 a.      Approve the submission;

                 b.      Approve part of the submission and disapprove the remainder; or

                 c.      Disapprove the submission.

              EPA shall provide a written response within 90 days.


        16.      Approved Deliverables: If the Deliverable is approved pursuant to Paragraph 15.a,

 Defendants shall take all actions required by the Deliverable, in accordance with the schedules and

                                                   12
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.289 Filed 05/10/21 Page 15 of 39



 requirements of the Deliverable as approved. Defendants may address emergencies without

 waiting for EPA approval of their Deliverable, but shall comply with all applicable reporting

 requirements and shall consult with EPA as soon as practicable. If the Deliverable is approved

 only in part pursuant to Subparagraph 15.b, Defendants shall, upon written direction from EPA,

 take all actions required by the approved portions of the Deliverable that EPA determines are

 technically severable from any disapproved portions. Following EPA approval of any Deliverable

 or portion thereof, such Deliverable or portion thereof so approved shall be incorporated into and

 become enforceable under this Consent Decree. Implementation of any approved portion of a

 Deliverable shall not relieve Defendants of any liability for stipulated penalties for any deficient

 portion of the Deliverable.

        17.     Disapproved Deliverables: If the Deliverable is disapproved in part or in whole

 pursuant to 15.b or 15.c, Defendants shall, within forty-five (45) Days or such other time as the

 Parties agree to in writing, correct all deficiencies and resubmit to EPA the Deliverable, or

 disapproved portion thereof, for approval. If the resubmission of the Deliverable is approved in

 whole or in part, the Defendants shall take all actions required by the approved Deliverable or

 approved portions of the Deliverable, in accordance with the schedules and requirements of the

 Deliverable as approved.

        18.     Resubmitted Deliverables: If a resubmitted Deliverable, or portion thereof, is

 disapproved in whole or in part, EPA may again require the Defendants to correct any deficiencies,

 in accordance with Paragraph 17. EPA also retains the right to modify or develop any disapproved

 portion of the resubmitted Deliverable. Upon EPA’s correction of any such deficiencies, the

 resubmitted Deliverable, or portion thereof, shall be incorporated into and become enforceable

 under this Consent Decree, and the Defendants shall take all actions to immediately implement the

 EPA-corrected Deliverable in accordance with the schedules and/or terms of the Deliverable as

                                                 13
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.290 Filed 05/10/21 Page 16 of 39



 approved, subject to the Defendant’s right to invoke Dispute Resolutions under Section IX

 (Dispute Resolution) of this Consent Decree and the right of EPA to seek stipulated penalties as

 set forth in Paragraph

         19.     Any stipulated penalties applicable to the original submission, as provided in

 Section VII (Stipulated Penalties), shall accrue during the forty-five (45) Day period or other

 specified period, but shall not be payable unless the resubmission is untimely or is disapproved in

 whole or in part; provided that, if the original submission was so deficient as to constitute a material

 breach of Defendants’ obligations under this Decree, the stipulated penalties applicable to the

 original submission shall be due and payable notwithstanding any subsequent resubmission.

                                      VI.     CIVIL PENALTY


         20.     Within sixty (60) Days of the Effective Date of this Consent Decree, Defendants

 shall pay the sum of $33,750 as a civil penalty, together with interest accruing from the lodging

 date of the Consent Decree, at the rate specified in 28 U.S.C. § 1961 as of the Date of Lodging.

 Defendants shall pay the civil penalty due at https://www.pay.gov to the U.S. Department of

 Justice account in accordance with written instructions to be provided to Defendants by the

 Financial Litigation Unit (“FLU”) of the U.S. Attorney’s Office for the Western District of

 Michigan. The payment instructions provided by the FLU will include a Consolidated Debt

 Collection System (“CDCS”) number, which the Defendants shall use to identify all payments

 required to be made in accordance with this Consent Decree. At the time of payment, Defendants

 shall   send   notice    that   payment     has   been    made     to:   (a)   EPA     via   email    at

 cinwd_acctsreceivable@epa.gov or via regular mail to EPA Cincinnati Finance Office, 26 W.

 Martin Luther King Drive, Cincinnati, Ohio 45268; (b) the United States via email or regular mail

 in accordance with Section XIV (Notices); and (c) EPA in accordance with Section XIV (Notices).


                                                   14
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.291 Filed 05/10/21 Page 17 of 39



 Such notice shall state that the payment is for the civil penalty owed pursuant to this Consent

 Decree in United States and Sierra Club v. Kevin Lettinga and Walnutdale Family Farms, LLC,

 and shall reference the CDCS Number and the DOJ case number: 90-5-1-1-07515/1.

        21.     If in the event that full cash payment to the United States is not made by the due

 date, Defendants shall also pay to the United States interest on the balance due from the original

 due date through the date of payment, at the rate calculated pursuant to 28 U.S.C. § 1961.

        22.     Defendants shall not deduct the civil penalty paid under this Consent Decree in

 calculating their federal income tax.

                               VII.      STIPULATED PENALTIES

        23.     Defendants shall be liable for stipulated penalties to the United States for violations

 of this Consent Decree as specified below, unless excused under Section VIII (Force Majeure). A

 violation includes failing to perform any obligation required by the terms of this Consent Decree,

 including any work plan, assessment, or schedule approved under this Consent Decree, according

 to all applicable requirements of this Consent Decree and within the specified time schedules

 established by or approved under this Consent Decree.

        24.     Late Payment of Civil Penalty. If the Defendants fail to pay the civil penalty

 required by Section VI (Civil Penalty) when due, the Defendants shall pay a stipulated penalty of

 $1,000 per Day for each Day that the payment is late.

        25.     Failure to Provide a Copy of Consent Decree. If the Defendants fail to provide a

 copy of this Consent Decree to any proposed transferee or to provide written notice to the United

 States of the prospective transfer as required by Section II (Applicability) of this Consent Decree,

 the Defendants shall pay a stipulated penalty of $5,000 per occurrence.

        26.     Failure to Permit Entry. If Defendants fail to permit EPA or its authorized

 representatives or contractors to enter the Facility as required by Section X (Information Collection

                                                  15
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.292 Filed 05/10/21 Page 18 of 39



 and Retention) of this Consent Decree, the Defendants shall pay a stipulated penalty of $1000 per

 Day per violation.

        27.      Failure to Meet Reporting Requirements. Defendants shall pay stipulated penalties,

 as set forth below, for each Day they fail to make a timely and complete submission required under

 paragraph 11.

              Period of Noncompliance                          Penalty per Violation per Day

              1st through 14th day                             $250

              15th through 30th day                            $500

              31st day and beyond                              $1,000


        28.      Failure to Comply with NPDES Permit, Storage Assessment Requirements, Depth

 Marker Requirements, Woody Vegetation Requirements, or Land Application Requirements.

 Defendants shall pay stipulated penalties, as set forth below, per violation for each Day they fail

 to comply with the terms and conditions contained in the NPDES Permit or any requirement of

 Paragraphs 7, 8, 9, or 10.

              Period of Noncompliance                          Penalty per Violation per Day

              1st through 14th day                             $500

              15th through 30th day                            $1,000

              31st day and beyond                              $2,000


        29.      Unauthorized Discharge. After the date of lodging of this Consent Decree, in the

 event of a discharge of Manure or Process Wastewater from the Facility into Waters of the United

 States, as defined in 40 C.F.R. § 122.2 (1993), in violation of the NPDES Permit, the Defendants

 shall pay a stipulated penalty of $5,000 for each day of Discharge.



                                                 16
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.293 Filed 05/10/21 Page 19 of 39



        30.     Other Violations of Consent Decree. For any violation of this Consent Decree for

 which the amount of the stipulated penalty is not specified above, Defendants shall pay a stipulated

 penalty of $500 per violation per Day of violation.

        31.     Stipulated penalties under this Section shall begin to accrue on the Day after

 performance is due or on the Day a violation occurs, whichever is applicable, and shall continue

 to accrue until performance is satisfactorily completed or until the violation ceases. Stipulated

 penalties shall accrue simultaneously for separate violations of this Consent Decree.

        32.     Defendants shall pay stipulated penalties to the United States within thirty (30)

 Days of receiving the United States’ written demand.

        33.     The United States may in the unreviewable exercise of its discretion, reduce or

 waive stipulated penalties otherwise due to the United States under this Consent Decree.

        34.     Stipulated penalties shall continue to accrue as provided in Paragraph 52 during

 any Dispute Resolution, but need not be paid until the following:

                a.      If the dispute is resolved by agreement or by a decision of EPA, and is not

 appealed to the Court, Defendants shall pay accrued penalties determined to be owing, together

 with interest, within thirty (30) Days of the Effective Date of the agreement or the receipt of EPA’s

 decision or order.

                b.      If the dispute is appealed to the Court and the United States prevails in

 whole or in part, Defendants shall pay all accrued penalties determined by the Court to be owing,

 together with interest, within sixty (60) Days of receiving the Court’s decision or order, except as

 provided in subparagraph c, below.

                c.      If either Party appeals the District Court’s decision, Defendants shall pay

 all accrued penalties determined to be owing, together with interest, within fifteen (15) Days of

 receiving the final appellate court decision.

                                                  17
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.294 Filed 05/10/21 Page 20 of 39



        35.     Defendants shall pay stipulated penalties owing to the United States in the manner

 set forth and with the confirmation notices required by Section VI (Civil Penalty), except that the

 transmittal letter shall state that the payment is for stipulated penalties and shall state for which

 violation(s) the penalties are being paid.

        36.     Defendants shall not deduct the stipulated penalties paid under this Consent Decree

 in calculating their federal income tax.

        37.     If Defendants fail to pay stipulated penalties according to the terms of this Consent

 Decree, Defendants shall be liable for interest on such penalties, as provided for in 28 U.S.C. §

 1961, accruing as of the date payment became due. Nothing in this Paragraph shall be construed

 to limit the United States from seeking any remedy otherwise provided by law for Defendants’

 failure to pay any stipulated penalties.

        38.     The payment of penalties and interest, if any, shall not alter in any way the

 Defendants’ obligation to complete performance of this Consent Decree.

        39.     Subject to the provisions of Section XI (Effect of Settlement/Reservation of

 Rights), the stipulated penalties provided for in this Consent Decree shall be in addition to any

 other rights, remedies, or sanctions available to the United States for Defendants’ violation of this

 Consent Decree or applicable law. Defendants reserve all rights to contest any such additional

 actions taken by the United States against the Defendants.

        40.     Where a violation of this Consent Decree is also a violation of the CWA,

 Defendants shall be allowed a credit for any stipulated penalties paid, against any statutory

 penalties imposed for such violation.

                                    VIII. FORCE MAJEURE

        41.     “Force Majeure,” for purposes of this Consent Decree, is defined as any event

 arising from causes beyond the control of Defendants, or any entity controlled by Defendants, or

                                                  18
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.295 Filed 05/10/21 Page 21 of 39



 of Defendants’ contractors, which delays or prevents the performance of any obligation under this

 Consent Decree or causes a violation of this Consent Decree despite Defendants’ best efforts to

 fulfill the obligation.   The requirement that Defendants exercise “best efforts to fulfill the

 obligation” includes using best efforts to anticipate any potential Force Majeure event and best

 efforts to address the effects of any such event (a) as it is occurring and (b) after it has occurred to

 prevent or minimize any resulting delay to the greatest extent possible. “Force majeure” does not

 include Defendants’ financial inability to perform any obligation under this Consent Decree.

         42.     If any event occurs or has occurred that may delay the performance of any

 obligation under this Consent Decree, whether or not caused by a Force Majeure event, Defendants

 shall provide notice orally or by electronic transmission to EPA as soon as possible but not later

 than seventy-two (72) hours of when Defendants first know that the event might cause a delay.

 Within seven (7) Days thereafter, Defendants shall provide in writing to EPA, in accordance with

 Section XIII (Notices), an explanation and description of the reasons for the delay; the anticipated

 duration of the delay; all actions taken or to be taken to prevent or minimize the delay; a schedule

 for implementation of any measures to be taken to prevent or mitigate the delay or the effect of the

 delay; Defendants’ rationale for attributing such delay to a Force Majeure event if they intend to

 assert such a claim; and a statement as to whether, in the opinion of Defendants, such event may

 cause or contribute to an endangerment to public health, welfare or the environment. Defendants

 shall include with any notice all available documentation supporting the claim that the delay was

 attributable to a Force Majeure. Failure to comply with the above requirements shall preclude

 Defendants from asserting any claim of Force Majeure for that event for the period of time of such

 failure to comply, and for any additional delay caused by such failure. Defendants shall be deemed

 to know of any circumstance of which Defendants, any entity controlled by Defendants, or

 Defendants’ contractors knew or should have known.

                                                   19
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.296 Filed 05/10/21 Page 22 of 39



        43.     If EPA agrees that the delay or anticipated delay is attributable to a Force Majeure

 event, the time for performance of the obligations under this Consent Decree that are affected by

 the Force Majeure event will be extended by EPA for such time as is necessary to complete those

 obligations. An extension of the time for performance of the obligations affected by the Force

 Majeure event shall not, of itself, extend the time for performance of any other obligation. EPA

 will notify Defendants in writing of the length of the extension, if any, for performance of the

 obligations affected by the Force Majeure event.

        44.     If EPA does not agree that the delay or anticipated delay has been or will be caused

 by a Force Majeure event, EPA will notify Defendants in writing of its decision.

        45.     If Defendants elect to invoke the dispute resolution procedures set forth in Section

 IX (Dispute Resolution), they shall do so no later than fifteen (15) Days after receipt of EPA’s

 notice. In any such proceeding, Defendants shall have the burden of demonstrating by a

 preponderance of the evidence that the delay or anticipated delay has been or will be caused by a

 Force Majeure event, that the duration of the delay or the extension sought was or will be warranted

 under the circumstances, that best efforts were exercised to avoid and mitigate the effects of the

 delay, and that Defendants complied with the requirements of Paragraphs 41 and 42. If Defendants

 carry this burden, the delay at issue shall be deemed not to be a violation of the affected obligation

 of this Consent Decree identified to EPA and the Court.

                                 IX.     DISPUTE RESOLUTION

        46.     Unless otherwise expressly provided for in this Consent Decree, the dispute

 resolution procedures of this Section shall be the exclusive mechanism to resolve disputes arising

 under or with respect to this Consent Decree. Defendants’ failure to seek resolution of a dispute

 under this Section shall preclude Defendants from raising any such issue as a defense to an action

 by the United States to enforce any obligation of Defendants arising under this Decree.

                                                  20
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.297 Filed 05/10/21 Page 23 of 39



        47.     Informal Dispute Resolution. Any dispute subject to Dispute Resolution under this

 Consent Decree shall first be the subject of informal negotiations. The dispute shall be considered

 to have arisen when Defendants send the United States a written Notice of Dispute. Such Notice

 of Dispute shall state clearly the matter in dispute. The period of informal negotiations shall not

 exceed twenty (20) Days from the date the dispute arises, unless that period is modified by written

 agreement between the United States and the Defendants. If the Parties cannot resolve a dispute

 by informal negotiations, then the position advanced by the United States shall be considered

 binding unless, within thirty (30) Days after the conclusion of the informal negotiation period,

 Defendants invoke formal dispute resolution procedures as set forth below.

        48.     Formal Dispute Resolution. Defendants shall invoke formal dispute resolution

 procedures, within the time period provided in the preceding Paragraph, by serving on the United

 States a written Statement of Position regarding the matter in dispute. The Statement of Position

 shall include, but need not be limited to, any factual data, analysis, or opinion supporting

 Defendants’ position and any supporting documentation relied upon by Defendants.

        49.     The United States shall serve its Statement of Position within forty-five (45) Days

 of receipt of Defendants’ Statement of Position. The United States’ Statement of Position shall

 include, but need not be limited to, any factual data, analysis, or opinion supporting that position

 and any supporting documentation relied upon by the United States. The United States’ Statement

 of Position shall be binding on Defendants, unless Defendants file a motion for judicial review of

 the dispute in accordance with the following Paragraph.

        50.     Defendants may seek judicial review of the dispute by filing with the Court and

 serving on the United States, in accordance with Section XIII (Notices), a motion requesting

 judicial resolution of the dispute. The motion must be filed within ten (10) Days of receipt of the

 United States’ Statement of Position pursuant to the preceding Paragraph. The motion shall

                                                 21
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.298 Filed 05/10/21 Page 24 of 39



 contain a written statement of Defendants’ position on the matter in dispute, including any

 supporting factual data, analysis, opinion, or documentation, and shall set forth the relief requested

 and any schedule within which the dispute must be resolved for orderly implementation of the

 Consent Decree. The United States shall respond to Defendants’ motion within the time period

 allowed by the Local Rules of this Court. Defendants may file a reply memorandum, to the extent

 permitted by the Local Rules.

        51.     Standard of Review

                Disputes Concerning Matters Accorded Record Review. Except as otherwise

 provided in this Consent Decree, in any dispute brought under Paragraph 48 pertaining to any

 items requiring approval by EPA under this Consent Decree, the adequacy of the performance of

 work undertaken pursuant to this Consent Decree, or any other disputes that are accorded review

 on the administrative record under applicable principles of administrative law, Defendants shall

 have the burden of demonstrating, based on the administrative record, that the position of the

 United States is arbitrary and capricious or otherwise not in accordance with law.

                Other Disputes. Except as otherwise provided in this Consent Decree, in any other

 dispute brought under Paragraph 48, the Defendants shall bear the burden of proving that their

 actions were in compliance with this Consent Decree; or, if the dispute concerns the interpretation

 of this Consent Decree, the Defendants shall bear the burden of demonstrating that their position

 complies with this Decree.

        52.     The invocation of dispute resolution procedures under this Section shall not, by

 itself, extend, postpone, or affect in any way any obligation of Defendants under this Consent

 Decree, unless and until final resolution of the dispute so provides. Stipulated penalties with

 respect to the disputed matter shall continue to accrue from the first Day of noncompliance, but

 payment shall be stayed pending resolution of the dispute as provided in Paragraph 34. If

                                                  22
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.299 Filed 05/10/21 Page 25 of 39



 Defendants do not prevail on the disputed issue, stipulated penalties shall be assessed and paid as

 provided in Section VII (Stipulated Penalties).

                 X.      INFORMATION COLLECTION AND RETENTION

        53.     The United States and its representatives, including attorneys and authorized

 contractors, and their representatives, shall have the right of immediate entry into any Facility

 covered by this Consent Decree, at all reasonable times, upon presentation of credentials, to:

                a.      Monitor the progress of activities required under this Consent Decree;

                b.      Verify any data or information submitted to the United States in accordance

 with the terms of this Consent Decree;

                c.      Obtain samples and, upon request, splits of any samples taken by

 Defendants or their representatives, contractors, or consultants;

                d.      Obtain documentary evidence, including photographs and similar data; and

                e.      Assess Defendants’ compliance with this Consent Decree.

        54.     Upon request, Defendants shall provide EPA or its authorized representatives splits

 of any samples taken by Defendants. Upon request, EPA shall provide Defendants splits of any

 samples taken by EPA.

        55.     Until five years after the termination of this Consent Decree, the Defendants shall

 retain, and shall instruct their contractors and agents to preserve, copies of any reports, plans,

 permits, and documents submitted to the United States pursuant to this Consent Decree, as well as

 any underlying research and data used to develop such submittals (hereinafter referred to as

 “Records”). This information-retention requirement applies regardless of any contrary corporate

 or institutional policies or procedures. At any time during this information-retention period, upon

 request by the United States, the Defendants shall provide copies of any Records required to be

 maintained under this Paragraph.

                                                   23
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.300 Filed 05/10/21 Page 26 of 39



        56.    At the conclusion of the information-retention period provided in the preceding

 Paragraph, Defendants shall notify the United States at least ninety (90) Days prior to the

 destruction of any Records subject to the requirements of the preceding Paragraph and, upon

 request by the United States, Defendants shall deliver any such documents, records, or other

 information to EPA. Defendants may assert that certain Records are privileged under the attorney-

 client privilege or any other privilege recognized by federal law. If Defendants assert such a

 privilege, they shall provide the following: (a) the title of the document, record, or information;

 (b) the date of the document, record, or information; (c) the name and title of each author of the

 document, record, or information; (d) the name and title of each addressee and recipient; (e) a

 description of the subject of the document, record, or information; and (f) the privilege asserted by

 Defendants. However, no documents, records, or other information created or generated pursuant

 to the requirements of this Consent Decree shall be withheld on grounds of privilege.

        57.     Defendants may also assert that information required to be provided under this

 Section is protected as Confidential Business Information (“CBI”) under 40 C.F.R. Part 2. As to

 any information that Defendants seek to protect as CBI, Defendants shall follow the procedures

 set forth in 40 C.F.R. Part 2.

        58.     This Consent Decree in no way limits or affects any right of entry and inspection,

 or any right to obtain information, held by the United States pursuant to applicable federal laws,

 regulations, or permits, including Section 308 of the CWA, nor does it limit or affect any duty or

 obligation of Defendants to maintain documents, records, or other information imposed by

 applicable federal laws, regulations, or permits.

              XI.     EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

        59.     This Consent Decree resolves the civil claims of the United States and Sierra Club

 for the violations alleged in the Complaint filed in this action through the Date of Lodging.

                                                     24
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.301 Filed 05/10/21 Page 27 of 39



        60.      This Consent Decree also resolves the United States’ and Sierra Club’s claims for

 violations of, and any stipulated penalty incurred by Defendants under, the 2004 Consent Decree

 prior to the Date of Lodging of this Decree.

        61.      Upon the Effective Date, this Consent Decree terminates the 2004 Consent Decree

 and the 2004 Consent Decree will be of no further force or effect. Prior to the Effective Date, the

 2004 Consent Decree remains in full force and effect under the terms and conditions therein.

        62.      The United States and Sierra Club reserve all legal and equitable remedies available

 to enforce the provisions of this Consent Decree. This Consent Decree shall not be construed to

 limit the rights of the United States to obtain penalties or injunctive relief under the CWA, its

 implementing regulations, or under other federal or State laws, regulations, or permit conditions.

 The United States further reserves all legal and equitable remedies to address any imminent and

 substantial endangerment to the public health or welfare or the environment arising at, or posed

 by, the Facility, whether related to the violations addressed in this Consent Decree or otherwise.

        63.      In any subsequent administrative or judicial proceeding initiated by the United

 States or Sierra Club for injunctive relief, civil penalties, other appropriate relief relating to the

 Facilities or Defendants’ violations, Defendants shall not assert, and may not maintain, any defense

 or claim based upon the principles of waiver, res judicata, collateral estoppel, issue preclusion,

 claim preclusion, claim-splitting, or other defenses based upon any contention that the claims

 raised by the United States in the subsequent proceeding were or should have been brought in the

 instant case, except with respect to claims that have been specifically resolved pursuant to

 Paragraph 59.

        64.      This Consent Decree is not a permit, or a modification of any permit, under any

 federal, State, or local laws or regulations. Defendants are responsible for achieving and

 maintaining complete compliance with all applicable federal, State, and local laws, regulations,

                                                  25
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.302 Filed 05/10/21 Page 28 of 39



 and permits; and Defendants’ compliance with this Consent Decree shall be no defense to any

 action commenced pursuant to any such laws, regulations, or permits, except as set forth herein.

 The United States does not, by its consent to the entry of this Consent Decree, warrant or aver in

 any manner that Defendants’ compliance with any aspect of this Consent Decree will result in

 compliance with provisions of the CWA or with any other provisions of federal, State, or local

 laws, regulations, or permits.

         65.     This Consent Decree does not limit or affect the rights of the Parties against any

 third parties, not party to this Consent Decree, nor does it limit the rights of third parties, not party

 to this Consent Decree, against Defendants, except as otherwise provided by law.

         66.     This Consent Decree shall not be construed to create rights in, or grant any cause

 of action to, any third party not party to this Consent Decree.

                                             XII.    COSTS

         67.     Within sixty (60) days of the Effective Date, pursuant to CWA § 505, 42 U.S.C. §

 1365(d), Defendants shall pay $11,250 to Sierra Club for its costs of litigation.

         68.     Except as provided in paragraph 67, the Parties shall bear their own costs of this

 action, including attorneys’ fees, except that the United States shall be entitled to collect the costs

 (including attorneys’ fees) incurred in any action necessary to enforce any provision of this

 Consent Decree or collect any portion of the civil penalty or any stipulated penalties due but not

 paid by Defendants.

                                           XIII. NOTICES

         69.     Unless otherwise specified in this Decree, whenever notifications, submissions, or

 communications are required by this Consent Decree, they shall be made in writing and addressed

 as follows:



                                                    26
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.303 Filed 05/10/21 Page 29 of 39



         As to the United States by email:        eescdcopy.enrd@usdoj.gov
                                                  Re: DJ # 90-5-1-1-07515/1

         As to the United States by mail:         EES Case Management Unit
                                                  Environment and Natural Resources Division
                                                  U.S. Department of Justice
                                                  P.O. Box 7611
                                                  Washington, D.C. 20044-7611
                                                  Re: DJ # 90-5-1-1-07515/1

         As to the United States Attorney for the Western District of Michigan:
                                                  Civil Division Chief
                                                  United States Attorney's Office
                                                  Western District of Michigan
                                                  P.O. Box 208
                                                  Grand Rapids, Michigan 49501

         As to Sierra Club:                       Aaron Isherwood
                                                  Managing Attorney, Sierra Club
                                                  Aaron.isherwood@sierraclub.org

                                                  Jessica Culpepper
                                                  Attorney
                                                  Public Justice
                                                  jculpepper@publicjustice.net

         As to EPA:                               Cheryl Burdett
                                                  CAFO Project Manager
                                                  r5weca@epa.gov (as a text searchable pdf)
                                                  burdett.cheryl@epa.gov

                                                  Joanna Glowacki
                                                  Associate Regional Counsel
                                                  glowacki.joanna@epa.gov

                                                  Robert Thompson
                                                  Associate Regional Counsel
                                                  thompson.robertl@epa.gov

         As to Defendants by email:               James B. Doezema
                                                  Foster, Swift, Collins & Smith, P.C.
                                                  jdoezema@fosterswift.com

                                                  Kevin Lettinga
                                                  Kevin@walnutdalefarms.com

                                                  Aubrey VanLaan

                                             27
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.304 Filed 05/10/21 Page 30 of 39



                                                       Aubrey@walnutdalefarms.com

                                                       Austin Lettinga
                                                       austin@walnutdalefarms.com

                                                       James DeYoung
                                                       james@cjdfarmconsulting.com

              As to Defendants by mail:                Kevin Lettinga/Aubrey VanLaan
                                                       4309 14th street
                                                       Wayland MI 49348

                                                       James DeYoung
                                                       902 Ballard St. SE
                                                       Grand Rapids, MI 49507

                                                       Foster, Swift, Collins & Smith, PC
                                                       Attn: James B. Doezema
                                                       1700 East Beltline, NE, Suite 200
                                                       Grand Rapids, MI 49525

        70.      Any Party may, by written notice to the other Parties, change its designated notice

 recipient or notice address provided above.

        71.      Notices submitted pursuant to this Section shall be deemed submitted upon mailing,

 unless otherwise provided in this Consent Decree or by mutual agreement of the Parties in writing.

                                    XIV. EFFECTIVE DATE

        72.      The Effective Date of this Consent Decree shall be the date upon which this

 Consent Decree is entered by the Court or a motion to enter the Consent Decree is granted,

 whichever occurs first, as recorded on the Court’s docket.

                            XV.     RETENTION OF JURISDICTION

        73.       The Court shall retain jurisdiction over this case until termination of this Consent

 Decree, for the purpose of resolving disputes arising under this Decree or entering orders

 modifying this Decree, pursuant to Section IX (Dispute Resolution) and Section XVI

 (Modification), or effectuating or enforcing compliance with the terms of this Consent Decree.


                                                  28
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.305 Filed 05/10/21 Page 31 of 39



                                     XVI. MODIFICATION

        74.       The terms of this Consent Decree, including any attached appendices, may be

 modified only by a subsequent written agreement signed by all the Parties. Where the modification

 constitutes a material change to this Consent Decree, it shall be effective only upon approval by

 the Court.

        75.     Any disputes concerning modification of this Decree shall be resolved pursuant to

 Section IX (Dispute Resolution), provided, however, that, instead of the burden of proof provided

 by Paragraph 51, the Party seeking the modification bears the burden of demonstrating that it is

 entitled to the requested modification in accordance with Federal Rule of Civil Procedure 60(b).

                                      XVII. TERMINATION

        76.     After Defendants have completed the requirements of Section IV (Compliance

 Requirements) and have maintained satisfactory compliance with this Consent Decree for a period

 of three (3) years, and have paid the civil penalties and any accrued stipulated penalties as required

 by this Consent Decree, Defendants may serve upon the United States a Request for Termination,

 stating that Defendants have satisfied those requirements, together with all necessary supporting

 documentation.

        77.     Following receipt by the United States of Defendants’ Request for Termination, the

 Parties shall confer informally concerning the Request and any disagreement that the Parties may

 have as to whether Defendants have satisfactorily complied with the requirements for termination

 of this Consent Decree. If the United States agrees that the Decree may be terminated, the Parties

 shall submit, for the Court’s approval, a joint stipulation terminating the Decree.

        78.     If the United States does not agree that the Decree may be terminated, Defendants

 may invoke Dispute Resolution under Section IX of this Decree. However, Defendants shall not

 seek Dispute Resolution of any dispute regarding termination until 90 days after service of their

                                                  29
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.306 Filed 05/10/21 Page 32 of 39



 Request for Termination. This Consent Decree shall remain in effect pending resolution of the

 dispute by the Parties or the Court in accordance with the provisions of Section X (Dispute

 Resolution).

           79. Regardless of whether Defendants have requested termination of the Consent

 Decree pursuant to Paragraph 76, the United States may seek the Court’s approval to terminate

 this Consent Decree based upon the United States’ determination that the Defendants have met the

 requirements for termination in accordance with this Section.

                               XVIII. PUBLIC PARTICIPATION

        80.     This Consent Decree shall be lodged with the Court for a period of not less than

 thirty (30) Days for public notice and comment in accordance with 28 C.F.R. § 50.7. The United

 States reserves the right to withdraw or withhold its consent if the comments regarding the Consent

 Decree disclose facts or considerations indicating that the Consent Decree is inappropriate,

 improper, or inadequate. Defendants consent to entry of this Consent Decree without further

 notice and agree not to withdraw from or oppose entry of this Consent Decree by the Court or to

 challenge any provision of the Consent Decree, unless the United States has notified the Parties in

 writing that it no longer supports entry of the Consent Decree.

                                 XIX. SIGNATORIES/SERVICE

        81.      Each undersigned representative of Defendants, the Department of Justice, and

 Sierra Club certifies that he or she is fully authorized to enter into the terms and conditions of this

 Consent Decree and to execute and legally bind the Party he or she represents to this document.

        82.     This Consent Decree may be signed in counterparts, and its validity shall not be

 challenged on that basis. Defendants agree to accept service of process by email and/or mail with

 respect to all matters arising under or relating to this Consent Decree and to waive the formal

 service requirements set forth in Rules 4 and 5 of the Federal Rules of Civil Procedure and any

                                                   30
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.307 Filed 05/10/21 Page 33 of 39



 applicable Local Rules of this Court including, but not limited to, service of a summons.

 Defendants need not file an answer to the Complaint in this action unless or until the Court

 expressly declines to enter this Consent Decree.

                                       XX.    INTEGRATION

           83.    This Consent Decree constitutes the final, complete, and exclusive agreement and

 understanding among the Parties with respect to the settlement embodied in the Decree and

 supersedes all prior agreements and understandings, whether oral or written, concerning the

 settlement embodied herein.       The Parties acknowledge that there are no representations,

 agreements, or understandings relating to the settlement other than those expressly contained in

 this Consent Decree.

                                    XXI. FINAL JUDGMENT

           84.    Upon approval and entry of this Consent Decree by the Court, this Consent Decree

 shall constitute a final judgment of the Court as to the Parties. The Court finds that there is no just

 reason for delay and therefore enters this judgment as a final judgment under Fed. R. Civ. P. 54

 and 58.

                                        XXII. APPENDICES

           85.    The following Appendices are attached to and part of this Consent Decree:

           “Appendix A” is an aerial photograph of the Walnutdale Facility.

           “Appendix B” is a copy of the NPDES Permit.

           “Appendix C” is the Certificate of Coverage.

                 XXIII. 26 U.S.C. SECTION 162(f)(2)(A)(ii) IDENTIFICATION


           86.    For purposes of the identification requirement of Section 162(f)(2)(A)(ii) of the

 Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), performance of Section II (Applicability),


                                                   31
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.308 Filed 05/10/21 Page 34 of 39



 Paragraph 4; Section IV (Compliance Requirements), Paragraphs 7-12; Section V (Review and

 Approval Procedures), paragraph 15-16, and Section X (Information Collection and Retention),

 Paragraphs 53-56, is restitution or required to come into compliance with law.




 Dated and entered this 10th Day of      May          , 2021.



                                               ____________________________________
                                                   /s/ Paul L. Maloney
                                               HON. PAUL L. MALONEY
                                               United States District Court Judge




                                                 32
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.309 Filed 05/10/21 Page 35 of 39




 THE UNDERSIGNED PARTY enters into this Consent Decree in the matter of United States of
 America v. Kevin Lettinga and Walnutdale Family Farms, LLC.

 For Plaintiff UNITED STATES OF AMERICA:

                                  -($1(:,//,$06
                                  $FWLQJ$VVLVWDQW$WWRUQH\*HQHUDO
                                  Environment and Natural Resources
                                  Division U.S. Department of Justice
                                  Washington, DC 20530


                                  _________________________
                                  _________________________________
 _____________
   3/1/2021                       KRISTIN M. FURRIE
 Date                             Senior Counsel
                                  LAUREN D. GRADY
                                  Trial Attorney
                                  Environmental Enforcement Section
                                  Environment and Natural Resources
                                  Division U.S. Department of Justice
                                  PO Box 7611
                                  Ben Franklin Station
                                  Washington, DC 20044-7611
                                  (202)514-2794
                                  Lauren.grady@usdoj.gov


                                  ANDREW B. BIRGE
                                  United States Attorney
                                  Western District of Michigan

                                  RYAN D. COBB
                                  Assistant United States Attorney
                                  Western District of Michigan




                                           33
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.310 Filed 05/10/21 Page 36 of 39



 THE UNDERSIGNED PARTY enters into this Consent Decree in the matter of United States of
 America v. Kevin Lettinga and Walnutdale Family Farms, LLC.

 For the UNITED STATES ENVIRONMENTAL PROTECTION AGENCY:
                                 Nathan Mark Digitally   signed by Nathan
                                                 Mark Pollins

                                 Pollins         Date: 2021.02.24
                                 _________________________________
                                                 14:28:34 -05'00'

                                 MARK POLLINS
                                 Division Director
                                 Water Enforcement Division
                                 Office of Civil Enforcement
                                 Office of Enforcement and Compliance Assurance
                                 U.S. Environmental Protection Agency
                                 1200 Pennsylvania Avenue, NW
                                 Washington, DC 20460
                                 GRACIELA Digitally  signed by
                                             GRACIELA PENDLETON

                                 PENDLETON   Date: 2021.02.17
                                 _________________________________
                                             16:26:54 -05'00'

                                  GRACIE PENDLETON
                                  Attorney-Adviser
                                  Water Enforcement Division
                                  Office of Civil Enforcement
                                  Office of Enforcement and Compliance Assurance
                                  U.S. Environmental Protection Agency
                                  1200 Pennsylvania Avenue, NW
                                  Washington, DC 20460




                                           34
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.311 Filed 05/10/21 Page 37 of 39




 THE UNDERSIGNED PARTY enters into this Consent Decree in the matter of United States of
 America v. Kevin Lettinga and Walnutdale Family Farms, LLC.

 For the UNITED STATES ENVIRONMENTAL PROTECTION AGENCY:
                                  T. Leverett Digitally signed by T.
                                               Leverett Nelson
 2/12/2021
 ______________                   Nelson       Date: 2021.02.12
                                  _________________________________
                                               09:58:54 -06'00'

 Date                             T. LEVERETT NELSON
                                  Regional Counsel
                                  U.S. Environmental Protection Agency
                                  Region 5
                                  77 West Jackson Boulevard (C-14J)
                                  Chicago, Illinois 60604
                                                 Digitally signed by
                                  JOANNA         JOANNA GLOWACKI

 ______________                   GLOWACKI Date:        2021.02.10
                                  _________________________________
                                                 11:10:44 -06'00'

 Date                             JOANNA GLOWACKI
                                  Associate Regional Counsel
                                  Office of Regional Counsel
                                  Region 5
                                  U.S. Environmental Protection Agency
                                  77 W. Jackson Boulevard
                                  Chicago, IL 60604
                                                 Digitally signed by
                                  ROBERT         ROBERT THOMPSON

 ______________                   THOMPSON       Date: 2021.02.10
                                  _________________________________
                                                 11:05:33 -06'00'

 Date                             ROBERT THOMPSON
                                  Associate Regional Counsel
                                  Office of Regional Counsel
                                  Region 5
                                  U.S. Environmental Protection Agency
                                  77 W. Jackson Boulevard
                                  Chicago, IL 60604
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.312 Filed 05/10/21 Page 38 of 39



 7+(81'(56,*1('3$57<HQWHUVLQWRWKLV&RQVHQW'HFUHHLQWKHPDWWHURI8QLWHG 6WDWHVRI
 $PHULFDYKevin Lettinga and Walnutdale Family Farms, LLC.

 )RU3ODLQWLII6,(55$&/8%



                                  
 B)HEUXDU\BBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
 'DWH                             -(66,&$&8/3(33(5
                                  $WWRUQH\
                                  3XEOLF-XVWLFH
                                  /6WUHHW1:6XLWH
                                  :DVKLQJWRQ'&
                                  MFXOSHSSHU#SXEOLFMXVWLFHQHW




                                           
Case 1:20-cv-00397-PLM-PJG ECF No. 34, PageID.313 Filed 05/10/21 Page 39 of 39
